In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Mastro, J.), entered January 10, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment inasmuch as there is no evidence that the defendant created the dangerous condition or had actual notice of it. Further, the plaintiffs failed to raise an issue of fact as to whether the defendant had constructive notice (see, Cuddy v Waldbaum, Inc., 230 AD2d 703). Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.